Citation Nr: 0705486	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of Graves Disease status post thyroidectomy. 



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran had active service from February 4, 1997 until 
September 30, 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for Graves Disease with residual exophthalmus and 
assigned an initial compensable evaluation of ten percent 
effective to the date of claim, October 1, 2002.  The Board 
has rephrased the issue on the title page to better reflect 
the medical evidence of record and to reflect that this is an 
initial rating claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (When an appeal stems from an initial rating, VA 
must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating.).


FINDING OF FACT

The veteran's residuals of Graves Disease status post 
thyroidectomy is not shown to be productive of tachycardia, 
tremor, and increased pulse pressure or blood pressure; she 
requires medication and complains of constipation, but does 
not manifest fatigability or mental sluggishness.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of Graves Disease status post 
thyroidectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.119, Diagnostic Codes 
(DC) 7900, 7903 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Rating

The veteran asserts that her Graves Disease is more serious 
than currently rated.  She complains of night sweats, 
constipation, diarrhea, hair loss, and exophthalmus.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  A rating specialist must interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture to 
accurately represent the elements of disability present.  38 
C.F.R. § 4.2.  As such, the determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The claimant bears the burden of substantiating her claim for 
benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran was diagnosed with Graves Disease 
(hyperthyroidism) while in service, and she had two surgeries 
to remove the thyroid, once in 1999 and again in 2002.  
During the 1999 thyroidectomy, the surgeons thought they had 
removed the entire thyroid.  However, a cyst was later found 
on the thyroid, and in 2002, the veteran had surgery to 
remove the cyst and the remainder of the thyroid.  A May 2002 
service medical record noted the 1999 surgery and that the 
Graves Disease was being controlled with Synthroid.  An 
October 2002 letter from the Darnall Family Care Clinic noted 
that the veteran had required thyroid replacement therapy 
hormones since the 1999 surgery and that, following the 2002 
surgery, she was being monitored in order to determine an 
appropriate Synthroid dose.

In January 2003, the veteran underwent a VA examination.  The 
veteran stated that she experienced fatigability when her 
thyroid-stimulating hormone (tsh) levels were up but that she 
had not experienced fatigue since October 2002.  She denied 
any present mental, neurological, gastrointestinal, or 
cardiovascular problems as well as any problems related to 
her thyroid.  She did complain of cold intolerance, 
constipation, and weight gain.  Upon examination, there was 
no palpable thyroid.  She was negative for tremors and 
myxedema.  Her pulse was 84, and her blood pressure was 
104/80.  Her chem 20, complete blood count, and tsh tests 
were normal.  The VA examiner opined that the hyperthyroidism 
was in remission due to the thyroidectomy.  The corresponding 
eye examination noted a diagnosis of refractive error and an 
old case of Graves Disease with residual exophthalmus.  A 
medical record dated August 2004 stated that the thyroid 
disorder has manifested into hypothyroidism requiring 
Synthroid replacement therapy.  

In February 2006, the Board remanded the case for a VA 
examination.  However, the veteran failed to report for the 
scheduled examination.  Therefore, the claim will be 
adjudicated based on the evidence of record.
 
The veteran's disability has been evaluated as 10 percent 
disabling under DC 7900.  DC 7900 provides a 10 percent 
evaluation for hyperthyroidism when manifested by 
tachycardia, which may be intermittent, and tremors, or 
requires continuous medication for control.  A 30 percent 
evaluation contemplates a disability that produces 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent evaluation is for assignment with 
evidence of emotional instability, tachycardia, fatigability, 
and increased pulse pressure or blood pressure.  Lastly, a 
100 percent evaluation is for assignment with evidence of 
thyroid enlargement, tachycardia (more than 100 beats per 
minute), eye involvement, muscular weakness, loss of weight, 
and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, DC 7900.
 
Upon reviewing the evidence of record, the Board concludes 
that the next higher rating of 30 percent for hyperthyroidism 
is not warranted.  The evidence does not show that her blood 
pressure or pulse pressure was elevated.  The evidence also 
fails to show the veteran's hyperthyroidism is marked by 
tachycardia.  Tachycardia is defined as "excessive rapidity 
in the action of the heart; the term is usually applied to a 
heart rate above 100 beats per minute in an adult and is 
often qualified by the locus of origin as well as by whether 
it is paroxysmal or nonparoxysmal."   Dorland's Illustrated 
Medical Dictionary 1850 (30th Ed. 2003).  

The Board also concludes that evaluations under the other 
codes provided in Notes (1) and (2) of DC 7900 are not 
warranted.  No disease of the heart has been determined to be 
a predominant finding, and the evidence does not show that  
ophthalmopathy is the sole finding.  38 C.F.R. § 4.119, DC 
7900.  
  
Based on the August 2004 medical record, noting that the 
thyroid disorder had manifested into hypothyroidism requiring 
Synthroid replacement therapy, the Board has considered 
entitlement to a higher evaluation under DC 7903 for 
hypothyroidism.  Under that diagnostic code, a 10 percent 
evaluation is contemplated for a disability that produces 
fatigability or continuous medication for control.  The next 
higher 30 percent evaluation contemplates findings of  
fatigability, constipation, and mental sluggishness.  During 
the January 2003 examination, the veteran did complain of 
constipation but specifically denied current fatigue and 
mental problems.  Therefore, a higher evaluation under DC 
7903 is not warranted.

Based upon the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent for 
residuals of Graves Disease status post thyroidectomy.  There 
is no doubt to be resolved in her favor.  38 U.S.C.A. 
§ 5107(b).  Therefore, the claim must be denied.  



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in her possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran's appeal originates from a May 2003 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran in November 2002 and in March 
2006 addressing the underlying service connection claim.  The 
appellant has the right to content-complying notice and 
proper subsequent VA process, which she has received in this 
case.    

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  Additionally, the 
August 2004 Statement of the Case (SOC) and the June 2006 
Supplemental Statement of the Case (SSOC) contained the text 
of 38 C.F.R. § 3.159 and the rating criteria for the 
applicable diagnostic codes.  There is no indication that any 
aspect of the duty to notify compliant language that may have 
been issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate her claim and/or 
affected the essential fairness of the adjudication of the 
claim.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In 
March 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of Graves Disease status post thyroidectomy is 
denied. 



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


